Citation Nr: 1609609	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-04 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for lung cancer associated with asbestos exposure status post right and left upper lobectomy.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 24, 2009.



REPRESENTATION

Veteran represented by:	Lawrence D. Levin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1960 to April 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the RO which granted service connection for the lung cancer and assigned a 10 percent rating effective September 6, 2007 (date of claim).  In a March 2010 rating decision, the RO increased the rating for the lung cancer disability to 60 percent, effective March 1, 2010.  In the May 2010 rating decision, the RO assigned the increased 60 percent rating for the lung cancer effective September 6, 2007 (date of claim).  Since the increase during the appeal did not constitute a full grant of the benefit sought, the Veteran's claim for an increased evaluation for the lung cancer associated with asbestos exposure status post right and left upper lobectomy remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 39 (1993).  In March 2012, TDIU was granted effective December 24, 2009; however, the period prior to December 2009 remained on appeal.  

The Veteran testified before a Veterans Law Judge (VLJ) in a hearing at the RO in October 2010.  A transcript of the hearing is of record.  In January 2016, the Veteran was notified that the VLJ who conducted his hearing is no longer at the Board of Veterans' Appeals, and was offered an additional opportunity to appear before a different VLJ.  No response was received.  Therefore, the Board assumes that the Veteran does not wish to appear.

The issues of service connection for aortic arch aneurysm, coronary artery disease, and scars secondary to service-connected lung cancer have been raised by the record in an April 2015 correspondence, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  While the issue of pulmonary hypertension was also raised, as will be explained below, the Veteran is being granted total disability for his lung cancer based on his symptoms of pulmonary hypertension; therefore, it is not a separate issue.  38 C.F.R. § 19.9(b) (2015). 

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

FINDINGS OF FACT

1.  On August 1, 2015, in a statement prior to the promulgation of a decision in the appeal for TDIU prior to December 24, 2009, the Board received notification from the Veteran that a withdrawal of this appeal as to this claim is requested.

2.  The Veteran's lung cancer associated with asbestos exposure status post right and left upper lobectomy has been manifested by post-surgical residuals of pulmonary hypertension throughout the appeal entire appeal period. 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for TDIU prior to December 24, 2009 by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Throughout the rating period, the criteria for a total disability rating (100 percent) for lung cancer associated with asbestos exposure status post right and left upper lobectomy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6819-6844 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of TDIU claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew his appeal for service connection for TDIU prior to December 24, 2009 in a phone call to the RO on August 1, 2015.  This content of this phone call was recorded in a written statement, and a letter was sent to the Veteran on August 4, 2015, confirming the withdrawal of his claim for TDIU prior to December 24, 2009.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Assist and Notify - Increased Rating Claim

Initially, the Board notes that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Board is granting the relief sought in full, which is a total disability rating of 100 percent for lung cancer for the entire period of the appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Analysis 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2015).
In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's disability is currently rated under Diagnostic Code 6819-6844.  Diagnostic Code 6819 notes that malignant neoplasm in any specified part of the respiratory system exclusive of skin growth will be rated at 100 percent disabling.  

Under Diagnostic Code 6844, a 60 percent rating is warranted for chronic bronchitis if the following findings are demonstrated: an FEV-1 of 40 to 55 percent predicted, or; a FEV-1/ FVC of 40 to 55 percent, or; a DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit). 

The maximum 100 percent rating is warranted if the following findings are demonstrated: an FEV-1 of less than 40 percent of predicted value, or; a FEV-1/FVC of less than 40 percent, or; a DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6844.

In cases where there are co-existing respiratory conditions, a single rating will be assigned under the diagnostic code which reflects the predominant disability, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96.

In the instant case, the Veteran has submitted records from his treatment of his lungs from the Fox Chase Cancer Center.  Records since the beginning of the appeal period, which started on September 6, 2007, the date of claim, note that the Veteran suffers from pulmonary hypertension because of his lung cancer residuals and lobectomy.  

Records from August 2007, around the date of claim, note that the Veteran has pulmonary hypertension, and records as recently as April 2015, including a Disability Benefits Questionnaire completed by a clinician at Fox Chase, continue to note the Veteran has pulmonary hypertension.

Diagnostic Code 6844 directs that a 100 percent disability rating should be awarded for post-surgical residuals including a lobectomy where there is pulmonary hypertension (shown by Echo or cardiac catheterization).  Although records do not demonstrate this testing, they have consistently shown the Veteran to have pulmonary hypertension, thus the benefit of the doubt will be afforded and a total disability rating will be rewarded for the entire appeal period.

Extraschedular Consideration

The Veteran has been assigned a total schedular rating for lung cancer.  Thus, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

ORDER

The appeal for entitlement to TDIU prior to December 24, 2009 is dismissed.

Entitlement to a total disability rating for lung cancer associated with asbestos exposure status post right and left upper lobectomy for the entire appeal period is granted. 



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


